Title: From George Washington to John Paterson, 23 April 1782
From: Washington, George
To: Paterson, John


                        
                            Sir
                            Head Quarters Newburgh April 23 1782
                        
                        Upon application of the Contractors for supplying the Garrison of West Point &c. with Provisions, you
                            will from time to time, inform them as exactly as you are able, of the number of Rations that will be required, for the
                            Garrison of West Point & the Posts in its vicinity on the eastern side of the River, the Posts of Kings Ferry,
                            Dobbs Ferry, Fish Kill, & Newburgh or New Windsor. I am &c.

                    